UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7023



In Re: ORRANDY GOODWYN,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-00-326-5)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Orrandy Goodwyn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orrandy Goodwyn petitions this court for a writ of mandamus,

asking us to overrule an order of the district court that Goodwyn

must obtain authorization from this court before the district court

considers Goodwyn’s successive 28 U.S.C.A. § 2255 (West Supp. 2000)

motion.     Additionally, Goodwyn seeks an order directing the dis-

trict court to issue a certificate of appealability.    We deny the

petition.

     A writ of mandamus is a drastic remedy to be used only in

extraordinary circumstances.    Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).    Mandamus relief is available only when

there are no other means by which the relief sought could be

granted.    In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   It may

not be used as a substitute for appeal.   In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).        The party seeking relief

carries the heavy burden of showing that his right to such relief

is “clear and indisputable.”    Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980).      Goodwyn has not made such a showing.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the mandamus petition.    We deny the motion for correction of the

record and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                 PETITION DISMISSED

                                  2